Title: To Alexander Hamilton from Benjamin Lincoln, 4 December 1790
From: Lincoln, Benjamin
To: Hamilton, Alexander


Boston Decr 4th. 1790
Dear sir
I received by the wednesday post your private letter with the news paper containing the piece you referred to which has been republished in a number of our papers.
The Virginia Resolve is not very alarming here much less so than might have been expected. Indeed it seems to have produced in some instances a good rather than an evil, by confirming the doubtful in the importance of a firm energetic head to the Union, sufficiently strong to control the whole. I am much Surprised at the policy and conduct of Virginia, she ought to remember that there are other States in the Union, who were as early in the habits of resolving as they, and who have proved themselves as notable resolvers as perhaps any in the world. But what would be the consequence should the individual States, as soon as they found that the laws of the Union did not in their opinion, operate in every respect towards them, with the same mildness, as they did toward some of their Sister States, feel themselves authorised, to call in question the power, and to attempt to counteract the doings of Congress. We shall soon, when ever this comes into general practice, be without a federal government and with its fall we shall probably be deprived, for ages to come, of the power of again assembling, and forming a system for the general government of the United States, by the voice of the people.
If instead of embracing the present constitution with affection and gratitude, and giving it every possible support, we suffer it to be impaired by incroachments from different States, and finally lost because the operation of every law framed under its influence doth not apply with equal advantage to every State we shall for the same reason reject every system which can be formed for our government.

States unequally divided, as these States are, must, from the nature of things, beget an unequal representation; and extending from North to South must by their limits, embrace various climates, yeilding different productions, and thereby enciting different views, among citizens of different States. Hence laws, having a general operation, may not render the most perfect individual justice, yet it may not be very difficult, to form a code of laws, which on the whole, shall effect this interesting purpose, and promote equally the happiness of the pople at large.
I hope and trust, that the different States will not ape the doings of the Assembly of Virginia. They may suppose that being dissatisfied with the Acts of Congress they had a right publicly to express that dissatisfaction, in the manner which they have done. I very much doubt their right, I hope it never will become a general practice, for the Assembly of the several States publicly to decide on the doings of Congress. Should this mode be generally adopted, resolutions for and against their measures, would be constantly crouding before them, keep the minds of the people at large in a constant state of ferment and irritation, and lead things out from their proper course of system and order, into channels filled with obstructions, and would fast progress to an unfriendly termination.
It appears to me, that there never was a period when the United State had a brighter sun shine of prosperity, and nothing but folly, in the extreem, can cloud the prospect. It is pleasing indeed to see the general satisfaction which reigns among every class of citizens in this part of the Union. The earth has yeilded an abundant increase by which, after a full supply to all, there is a large surplus which finds a ready market and commands a satisfactory price. The Merchant is finding an advantagous sale for his imports, and the means of discharging his foreign obligations. While it has been optional with the husbandmen in general to receive their pay in specie or not, for their produce. In short our agricultural interest smiles, our commerce is blessed, our manufactures flourish, and every man, in some way or other, has a tender of a full imploy, and a just compensation for his labour.
These I think are the generally received opinions, and our flattering situation is justly ascribed, by many, to be owing, under the great source of good, to the just & equal operations of the New goverment. I think Congress has nothing to do but to pursue with fortitude the system commenced firmly adhear to it and all, I have no doubt, will terminate according to the best wishes of those who love the government most.
I have the honour of being Dr Sir with great esteem your affectionate friend
B Lincoln
Hon Alexander Hamilton Esqr
